948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.INTERNATIONAL UNION, UNITED MINE WORKERS OF AMERICA,Plaintiff-Appellee,v.Karl KAFTON, Defendant-Appellant,andJames Phillips;  Mary Price, Widow of John Price;  HermanRoss;  Sophia Ross;  Tom Owens, Defendants.
No. 91-3052.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 28, 1991.Decided Dec. 3, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.   Frederick P. Stamp, Jr., District Judge.  (CA-87-26-W-S)
Argued:  Marc Bryan Chernenko, William E. Watson & Associates, Wellsburg, W.Va., for appellant;  Deborah Stern, International Union, United Mine Workers of America, Washington, D.C., for appellee.
On Brief:  William E. Watson, William E. Watson & Associates, Wellsburg, W.Va., for Appellant.   Robert H. Stropp, Jr., General Counsel, International Union, United Mine Workers of America, Washington, D.C., for appellee.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS and HAMILTON, Circuit Judges, and GERALD W. HEANEY, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation.
OPINION
PER CURIAM:


1
Karl Kafton appeals the district court's order granting summary judgment for plaintiff International Union, United Mine Workers of America, on claims arising from the refusal of the Union to pay him a reward for information leading to the arrest and conviction of the persons responsible for murdering the Yablonski family.   The district court concluded that Mr. Kafton did not provide the first effective information leading to the arrest and conviction of the persons responsible for the murders.   After reviewing the record and hearing oral arguments, we are convinced that the district court properly concluded that Karl Kafton did not provide the first effective information leading to the apprehension, arrest and conviction of the Yablonski murderers.   County Court of Braxton County v. Smith, 158 S.E. 377 (W.Va.1931).   Accordingly, we affirm on the findings and reasoning of the district court.   International Union, United Mine Workers of America v. Karl Kafton, CA-87-26-W-S (N.D.W.Va. Mar. 4, 1991).


2
AFFIRMED.